11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Nathan Altenhofen,                           * From the 446th District Court
                                               of Ector County,
                                               Trial Court No. CC2-24,836.

Vs. No. 11-18-00168-CV                       * August 9, 2018

                                             * Per Curiam Memorandum Opinion
Christina Bush,                                (Panel consists of: Willson, J.;
                                               Bailey, J.; and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed.